Exhibit 10.359

THE CHARLES SCHWAB CORPORATION

[2004 STOCK INCENTIVE PLAN]

NOTICE OF NON-EMPLOYEE DIRECTOR

DEFERRED COMPENSATION RESTRICTED STOCK UNIT GRANT

You have been granted Restricted Stock Units. A Restricted Stock Unit represents
the right to receive, subject to certain conditions, a share of Common Stock of
The Charles Schwab Corporation (“Schwab”), under The Charles Schwab Corporation
[2004 Stock Incentive Plan] (the “Plan”). Your Restricted Stock Units are
granted subject to the following terms:

 

Name of Recipient:    Total Number of Restricted Stock Units Granted:    Grant
Date:    Vesting Schedule:   

These Restricted Stock Units are fully vested and non-forfeitable at all times.

You and Schwab agree that these units are granted under and governed by the
terms and conditions of the Plan, The Charles Schwab Corporation Directors’
Deferred Compensation Plan II and the Restricted Stock Unit Agreement, which are
made a part of this notice. Please review the Restricted Stock Unit Agreement
carefully, as it explains the terms and conditions of these units. You agree
that Schwab may deliver electronically all documents relating to the Plan or
these units (including, without limitation, prospectuses required by the
Securities and Exchange Commission) and all other documents that Schwab is
required to deliver to its stockholders. Unless you provide written objection to
Schwab within 30 days of your receipt of this notice, you agree to all of the
terms and conditions of this notice, the restricted stock unit agreement and the
Plan.

 

1



--------------------------------------------------------------------------------

THE CHARLES SCHWAB CORPORATION

[2004 STOCK INCENTIVE PLAN]

NON-EMPLOYEE DIRECTOR

DEFERRED COMPENSATION RESTRICTED STOCK UNIT AGREEMENT

 

Vesting   

These restricted stock units have been issued under the Plan pursuant to your
deferral election under The Charles Schwab Corporation Directors’ Deferred
Compensation Plan II (the “Deferred Compensation Plan”) and are fully vested and
non-forfeitable at all times.

Nature of Units   

Your units are mere bookkeeping entries. They represent only Schwab’s unfunded
and unsecured promise to issue shares of Schwab Common Stock on a future date.
As a holder of units, you have no rights other than the rights of a general
creditor of Schwab.

Voting Rights and Dividend Rights   

Your units carry no voting rights. Any dividends paid on shares of Schwab Common
Stock shall be credited to you as additional Restricted Stock Units. Otherwise,
you have no rights as a Schwab stockholder until your units are settled by
issuing shares of Schwab Common Stock.

Settlement of Units   

Your units will be settled in accordance with the terms of the Deferred
Compensation Plan. At the time of settlement, you will receive one share of
Schwab’s Common Stock for each unit.

Other Terms and Conditions   

Your units will be governed by all of the applicable terms and conditions of the
Deferred Compensation Plan, which are made part of this Agreement.

Restrictions on Restricted Stock Units   

You may not sell, transfer, pledge or otherwise dispose of any Restricted Stock
Units. Schwab will deliver Shares to you in accordance with the terms of the
Deferred Compensation Plan.

 

Schwab may, in its sole discretion, allow you to transfer these Restricted Stock
Units under a domestic relations order in settlement of marital or domestic
property rights.

 

In order to transfer these Restricted Stock Units, you and the transferee(s)
must execute the forms prescribed by Schwab, which include the consent of the
transferee(s) to be bound by this Agreement.

 

1



--------------------------------------------------------------------------------

Delivery of Shares After Death   

In the event that Shares are distributable upon your death, the Shares will be
delivered to your beneficiary or beneficiaries. You may designate one or more
beneficiaries by filing a beneficiary designation form. You may change your
beneficiary designation by filing a new form with Schwab at any time prior to
your death. If you do not designate a beneficiary or if your designated
beneficiary predeceases you, then your Shares will be delivered to your estate.

Restrictions on Resale   

You agree not to sell any shares at a time when applicable laws, Schwab policies
or an agreement between Schwab and its underwriters prohibit a sale. This
restriction will apply as long as your service continues and for such period of
time after the termination of your service as Schwab may specify.

Plan Administration   

The Plan Administrator has discretionary authority to make all determinations
related to this grant and to construe the terms of the Plan, the Notice of
Non-Employee Director Deferred Compensation Restricted Stock Unit Grant and this
Agreement. The Plan Administrator’s determinations are conclusive and binding on
all persons, and they are entitled to deference upon any review.

Adjustments   

In the event of a stock split, a stock dividend or a similar change in Schwab
stock, the number of your units will be adjusted accordingly, as Schwab may
determine pursuant to the Plan.

The Plan and Other Agreements   

The text of the Plan and the Deferred Compensation Plan (the “Plans”) are
incorporated in this Agreement by reference. This Agreement and the Plans
constitute the entire understanding between you and Schwab regarding these
units. Any prior agreements, commitments or negotiations concerning these units
are superseded. This Agreement may be amended only by another written agreement,
signed by both parties. If there is any inconsistency or conflict between any
provision of this Agreement and the Plans, the terms of the Plans will control.

BY ACCEPTING THIS GRANT,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLANS.

 

2